DETAILED ACTION
Acknowledgements
This office action is in reply to the claim amendment filed April, 18, 2022. 
Claims 26-45 are pending.
Claims 26-45 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 26-45 are directed to the series of steps for determining whether a user is authorized to upload/use content, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people. 
 The limitations that set forth the abstract idea are:
receiving […] a request from a second user to upload a digital content item to a website, the digital content item associated with a first user and comprising digital content, said request comprising an identifier of said second user; 
analyzing [...] the digital content item, and based on said analysis, detecting a portion of the content that references said first user; 
analyzing […] said portion, and based on said analysis, 
determining that said first user is an approved provider of said digital content item; 
comparing [...] upon determination of said first user as an approved provider, said identifier of the second user with a set of identifiers corresponding to authorized users for uploading content to said website; 
determining […] based on said comparison, whether the first user is authorized to upload said digital content item to said website; and 
communicating, over a network, an upload instruction to a device of said second user based on said determination.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The concept of determining whether one or more users are authorized to use or distribute/communicate media items is a concept that can be practiced manually/mentally using a pen and paper without the use of a machine. 

The claim elements in addition to the abstract idea are:
Content server
The content server is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving, identifying, analyzing, comparing, determining and communication data/information. 
Additionally, ¶ [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite generic computer functions such as  facilitating distributing /uploading media, restrict upload or distributing to specific website/party, comparing identifiers and determining an authorized user and a determining a condition/status of the upload/distribution based on the comparing of the identifiers. The claim limitations do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 26-45 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 31, 32, 34-36, 40 & 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morten (US 20070033408) (“Morten”) in view in view of Hock et al (US 20080289006 A1) (“Hock”).

As per claims 26, 36 & 45, Morten discloses:
receiving, at a content server, a request from a second user to upload a digital content item (e.g. media/packet content) to a website, the digital content item associated with a first user (content owner) and comprising digital content, said request comprising an identifier of said second user (e.g. source & destination identifiers) (¶¶ [0016], [0063]); 
analyzing, by the content server, the digital content item, (e.g. determining whether a watermark /fingerprint is present) and based on said analysis, detecting a portion (e.g. fingerprint /watermark) of the content that references said first user (¶¶ [0016], [0037], [0063]); 
analyzing, via the content server, said portion, and based on said analysis, determining that said first user is an approved provider of said digital content item (¶¶ [0036], [0037], [0049], [0064]);  
comparing, by the content server, upon determination of said first user as an approved provider, said identifier of the second user […]  (e.g. comparing source & destination identifiers) for uploading content to said website (¶¶ [0016], [0051]);
determining, by the content server based on said comparison, whether the first user is authorized to upload said digital content item to said website (¶¶ [0016], [0037], [0048], [0051], [0052], [0055]); and 
communicating, over a network, an upload instruction to a device of said second user based on said determination (¶¶ [0016], [0034], [0037], [0048], [0051], [0052], [0055]).

Morten further discloses permitting uploading of said content if the user is determined to be authorized (e.g. no piracy detected) (¶¶ [0016], [0034], [0037], [0055]).

Morten further discloses:
In any case, if a match is found between at least one of the other fingerprints/watermarks and the determined fingerprint/watermark, then a variety of actions may result. For example, in one embodiment, various forensic evidence may be collected and provided to forensic store 318. Such forensic evidence may include a packet source address (or other source identifier), a packet destination address (or other destination identifier), a characteristic of the media content, including for example, a type of media content, a name, or other identifier of the media content, or the like. In one embodiment, a copy of the media content may also be provided to forensic store 318. In addition, time information may also be collected, including, for example, when the media content was received, or the like. It should be clear, however, the virtually any forensic information may be collected that enables tracing of the source and/or destination of the media content (¶ [0051]).


Morten does not expressly disclose:
a set of identifiers corresponding to authorized users for uploading content to said website

Hock, however, clearly disclose the content owner associated with a set of authorized user identifiers for uploading/distributing said content (¶ [0024]).
Hock further discloses restricting uploading/distributing media files only to an authorized registered recipient from the distribution list (e.g. if the recipient is not an authorized recipient, the sender will not be allowed to send the media file)  (¶¶ [0028], [0058]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of comparing a user identifier to a plurality of authorized identifiers, as disclosed by Hock, to enhance protection of content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

Additionally, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner further notes that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See KSR, 127 S. Ct. at 1741, 82 USPQ2d at 1396.
The Examiner notes that claim 1, for example, recites at least the following intended use limitations:
“to upload content…” as recited by at least claim 1.
“to upload said digital content…” as recited by at least claim 1.
“to upload said digital content item …” as recited by at least claim 29.
“to be deleted …” as recited by at least claim 32.
“to be returned …” as recited by at least claim 33.
“to be sent …” as recited by at least claim 34.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claims 27-30, 33, 37-39 & 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morten (US 20070033408) (“Morten”) in view of Hock et al (US 20080289006 A1) (“Hock”) and further in view Szeto et al (US 20060282386 Al).   

As per claims 27 & 37, Morten/Hock discloses as shown above.
Morten further discloses wherein said upload instruction facilitates said upload to said website, (e.g. determining the source identifier is permitted by determining that the content uploaded by the source is permitted by comparing content fingerprints/watermarks) (¶ [0016]; fig. 5. & related text).   

Morten does not disclose wherein said determination indicates that said second user is a permitted uploader. 

 Szeto, however, discloses wherein said determination indicates that said second user is a permitted uploader (authorized user to use/send premium content) (¶¶ [0009], [0010]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of check whether the use is an authorized user, as disclosed by Szeto, to enhance protection of content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.


As per claims 28 & 38, Morten/Hock discloses as shown above.
Morten further discloses wherein said upload instruction restricts said upload to said website, (e.g. the upload of content from the source device is not permitted) (¶¶ [0071]-[0073]).

Morten does not disclose wherein said determination indicates that said second user is not a permitted uploader. 

 Szeto, however, discloses wherein said determination indicates that said second user is not a permitted uploader (unauthorized user to use/send premium content) (¶¶ [0009], [0010]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of check whether the use is an authorized user, as disclosed by Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 29 & 39, Morten/Hock discloses as shown above.
Morten does not expressly disclose comparing said identifier of the second user with a set of identifiers of authorized users for uploading said digital content item; and determining whether the first user is authorized to upload said digital content item to said website. 

 Szeto, however, discloses comparing said identifier of the second user with a set of identifiers of authorized users for uploading said digital content item; and determining whether the first user is authorized to upload said digital content item to said website  (¶¶ [0029]-[0033]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of checking whether the user is an authorized user by comparing user identifiers, as disclosed by Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 30, Morten/Hock discloses as shown above.
Morten does not expressly wherein said set of identifiers of authorized users is set by said first user.
 
 Szeto, however, discloses wherein said set of identifiers of authorized users is set by said first user (userid and authentication information such as a password, or a unique piece of information (e.g., the maiden name of the user's mother).)  (¶ [0029]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of checking whether the user is an authorized user by comparing user identifiers, as disclosed by Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 31 & 40, Morten/Hock discloses as shown above.
Morten further discloses determining a condition (action) for said upload based on said comparison (Other possible actions, however, may include, blocking distribution of the second media content, degrading a quality of the media content, deleting the second media content, and perhaps deleting the first media content…) (¶¶ [0071]-[0073]).

As per claims 32 & 41, Morten/Hock discloses as shown above.
Morten further discloses wherein said condition indicates that said digital content item is to be deleted when said second user is not a permitted uploader (Other possible actions, however, may include, blocking distribution of the second media content, degrading a quality of the media content, deleting the second media content, and perhaps deleting the first media content…) (¶¶ [0071]-[0073]). 

As per claims 33 & 42, Morten/Hock discloses as shown above.
Morten further discloses wherein said condition indicates that said digital content item is to be deleted when said second user is not a permitted uploader (Other possible actions, however, may include, blocking distribution of the second media content, degrading a quality of the media content, deleting the second media content, and perhaps deleting the first media content…) (¶¶ [0071]-[0073]).

Morten does not expressly disclose wherein said condition causes the digital content item to be returned to said first user when said second user is not a permitted uploader.  

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of returning the content item to the original user when the distributor is not authorized, in light of Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 34 & 43, Morten/Hock discloses as shown above.
Morten further discloses wherein said condition is marked as an event when said second user is a permitted uploader, such that the upload causes a message to be sent to the first user alerting the first user of said upload (¶¶ [0016], [0052]).

As per claims 35 & 44, Morten/Hock discloses as shown above.
Morten further discloses wherein said detected portion comprises a logo associated with the first user, wherein said determination that the first user is an approved provider of said digital content item is based on analysis of said logo compared to logos of approved content providers (¶¶ [0022], [0055], [0064], [0069]). 

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. § 101
Applicants argue (page 7): 
Applicant first notes that the Examiner has provided no explanation of why the claims allegedly describe methods of organizing human activity and instead highlights all elements of the claims (excluding the recited content servers) and concludes the elements describe methods for organizing human activity. Should the Examiner maintain the rejection, Applicant requests an explanation of why the highlighted elements describe methods for organizing human activity.

The Examiner, however, respectfully disagrees. 
The claims (e.g. claim 26) are directed to the series of steps for determining whether a user is authorized to upload/use content, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people. The recited steps (e.g. determining based on some analysis whether a user is authorized to upload/user content) can be performed by a human mentally or manually (using a pen/paper) without the use of a machine. For example, the receiving, analyzing, comparing, determining and communicating can all be done without the use of a machine. 

Applicants argue (page 7+): 
The claims include no “economic” principles or practices, nor are any “commercial or legal interactions” recited in the claims. Instead, the claims are directed towards controlling digital media uploads based on whether a user is authorized to upload the digital media. Further, the claims cannot be directed to “managing personal behavior or relationships or interactions between people” as no persons or human actions are recited in the claims. Rather, the claim recites a content server that receives a request to upload digital content and allows the upload based on whether a user is authorized or not.

The Examiner, however, respectfully disagrees. 
The Examiner the content server is recites as a tool to automate the abstract idea of whether a user is authorized to upload content. That is, The content server is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving, identifying, analyzing, comparing, determining and communication data/information. 
Additionally, ¶ [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Applicants argue (page 9+): 
There is no ineligible Example in the Guidance or relevant case law that in any way resembles the present claims. As a result, the claims are patent-eligible under BASCOM. As in BASCOM, Applicant is not attempting to claim inventorship of all ways of authorizing digital content uploads. In contrast, the claims are directed to a specific, ordered combination of steps that require a specific set of processes to determine whether a user is authorized to upload digital content to a website based on whether a portion of the content references an approved provider.

The Examiner, however, respectfully disagrees. 
The Examiner is not persuaded that the claims here are like those at issue in Bascom Holdings.  Unlike the situation in Bascom Holdings, Applicants do not identify any problem particular to remote content filtering in a computer network that claim 26, for example, allegedly overcomes.  
Instead, the Examiner determines, based on the current record, that claim 26 uses a content server as a tool to implement/automate the functions such as receiving, identifying, analyzing, comparing, determining and communication data/information..  

	
Rejections under 35 U.S.C. § 103
 Applicants argue (page 10): 
The Office Action alleges that Morten’s “source and destination identifiers” (e.g., packet source and destination address) are similar to the recited identifier of the second user.* However, Morten never teaches comparing the source and destination identifiers (e.g., addresses) “with a set of identifiers corresponding to authorized users for uploading content.” In fact, Morten never discloses comparing the source and destination identifiers with any other element. In Morten, the use of the source and destination identifiers is limited to the “tracing of the source and/or destination of the media content.”° Therefore, at least for this reason, Applicant respectfully submits that Morten fails to disclose at least the aforementioned elements.

The Examiner, however, respectfully disagrees. 
First, the Examiner notes that the claims do not appear to recite comparing the source identifiers with corresponding authorized users. 
Second, the Examiner notes that claim 1, for example, recites at least the following intended use limitations:
“to upload content…” as recited by at least claim 1.
“to upload said digital content…” as recited by at least claim 1.
“to upload said digital content item …” as recited by at least claim 29.
“to be deleted …” as recited by at least claim 32.
“to be returned …” as recited by at least claim 33.
“to be sent …” as recited by at least claim 34.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Morten discloses:
content maybe restricted from multiple viewings by a recipient, from copying and/or redistributing the media content over the network (¶¶ [0025]). 
Content entitlements include a constraint on when the content may be accessed, how long it may be accessed, how often the content may be accessed, whether the content may be distributed, reproduced, modified, sold, or the like. In some instances, an entitlement may restrict where the content may be accessed as well (¶¶ [0025])
A given watermark may be unique to each copy of the content so as to identify the intended recipient, or be common to multiple copies of the content such that the content source may be identified (¶¶ [0037]).  
Watermarks includes forensic evidence such as packet source address (or other source identifier), a packet destination address (or other destination identifier) (¶¶ [0051]).

Morton further discloses 
C&Rs 116-117 may receive packets that include media content from packet analyzers 114-115 and perform piracy detection comparisons and responses. C&Rs 116-117 may employ various fingerprint and/or watermark techniques to perform comparisons to determine whether the media content may be distributed over the network or whether its distribution is unauthorized and therefore, an attempt to pirate the media content.
Process 500 then continues to block 508, where the determined fingerprint/watermark is compared to other fingerprints/watermarks that
are associated with copy protected media content (¶¶ [0064]). 

Morton further discloses:
at block 620, it is determined that the second media content may not be copy protected, and thus, it is allowed to be transferred to a destination. Processing then returns to a calling process (¶¶ [0071]). 
a message may be sent to response engine 316  which is configured to perform any of a variety of piracy detection responses, including, blocking a network transmission of the media content to the destination identified in the network packet (¶ [0052])

Therefore, since Morton discloses a watermark including source and destination identifiers and then comparing the watermark to other stored fingerprints, this necessarily means that the source and/or destination identifiers get compared. 

Additionally, Hock discloses:
comparing the content owner associated with a set of authorized user identifiers for uploading/distributing said content (¶ [0024]). Hock further discloses restricting uploading/distributing media files only to an authorized registered recipient from the distribution list (e.g. if the recipient is not an authorized recipient, the sender will not be allowed to send the media file)  (¶¶ [0028], [0058]). 
  [0024] …. The registered users 18 entitled to access a particular media file 20 is pre-selected by the content provider 16 and a distribution list containing authorized recipients is maintained by the media distribution server 12 in association with the particular media file 20. For example, in one embodiment the content provider 16 selects authorized recipients from a list of registered users 18 and the selected recipients form the distribution list. In another embodiment, the content provider 16 may select one or more pre-arranged distribution lists each of which contains a subset of the registered users 18. 
[0028] Once a user has been authenticated as a registered user 18, then the registered user 18 is provided with access to a portion of the database 14. For example, subject to release conditions or other restrictions, the registered user 18 may be provided with a list of media files 20 available for download by the registered user 18. The list of available media file 20 displayed may be restricted to files for which the registered user is an authorized recipient, as specified in the associated distribution lists.

Additionally, Szeto also discloses determining whether a user is an authorized user (e.g. by comparing with a list of authorized user) to upload/distribute content (¶¶ [0010]). 

Therefore, the limitations are being taught as claimed and as shown above. 


Applicants argue (page 11): 
In the cited portions, Hock discusses users authorized to access media files uploaded by a content provider and generating a distribution list from the authorized users.” In Hock, the distribution list is that of recipients for content; not users authorized to upload content to a website, as recited.

Applicant respectfully submits that Hock is discussing an entirely different structure and function for different digital media rights. Therefore, Hock not only fails to teach the claim elements but also fails to cure the admitted deficiencies in Morten.

The Examiner, however, respectfully disagrees. 
Morton discloses C&Rs 116-117 may employ various fingerprint and/or watermark (e.g. including source & destination identifiers) techniques to perform comparisons to determine whether the media content may be distributed over the network or whether it's distribution is unauthorized and therefore, an attempt to pirate the media content (¶¶ [0034]).

Additionally, Szeto also discloses determining whether a user is an authorized user (e.g. by comparing with a list of authorized user) to upload/distribute content (¶¶ [0010]). 

Therefore, the limitations are being taught as claimed and as shown above. 

Applicants argue (page 11): 
Further, there is no motivation in any of the references to modify them to change the functionality of what is taught by the references into what is taught and claimed in the instant application. Nor is there any teaching, suggestion, or motivation to combine the references other than to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction. Digital media rights. Therefore, Hock not only fails to teach the claim elements but also fails to cure the admitted deficiencies in Morten.

The Examiner, however, respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references cited deal with protecting content from unauthorized use thereby enhancing security.  
Additionally, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner further notes that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See KSR, 127 S. Ct. at 1741, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 

US 20040107368 A1 discloses:
A system and method for digital rights management include designating software for protection via a corresponding code or identifier within the software. The identifier is detected by an authorized representative entity that may be resident on a user computer, network, or device, remotely located relative to the user, or both. Software/digital content being self-activating/self-authenticating when used in conjunction with a resident authorized administrator. During the first use or transfer of the content designated for protection, the authorized representative generates a password or authentication code at least partially based on user system information and links the code to the content. Subsequent use or access to the content requires that the current system information at least partially match the system information of the authorized system. Registration information associated with the user/device remaining within a trusted network associated with the user providing optimal user privacy.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf